PER CURIAM.
— This cause reaches this court upon a certification by the Kansas City Court of Appeals. That court refused to permit an amended abstract of record to be filed, and affirmed the judgment, upon the record proper — 154 S. W. 862. It certified the case here upon the ground that its opinion was in *611conflict with an opinion in Hemphill v. Morehouse, 162 Mo. App. 566, by the St. Louis Court of Appeals. We donbt whether there is actual conflict of opinion between these two appellate courts, when the respective rules thereof are considered, but, if there is conflict, the Kansas City Court of Appeals (having rules much as our own) has followed our cases — vide opinion of that court in 154 S. W. 862. Upon this status of the case, we adopt that opinion, and sustain the respondent’s motion to affirm the judgment. The amended abstract of record comes too late under the rulings, and it cannot be filed. The cases upon this question are set out in the Kansas City Court of Appeals opinion. Let the judgment be affirmed.
All concur.